Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 October 1801
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Washington Octr. 15th. 1801

I write you a few lines merely to mention that George is perfectly well and that I am almost tired of our seperation and extremely anxious to see you. I must draw upon you for the sum of twenty dollars as I have been obliged to purchace mourning on account of the death of Mrs. Hellen the Mother of Nancy’s husband the family all very anxious to see you papas not at all well. Adieu believe me / Your very affectionate wife
L. C. Adams